Citation Nr: 0107446	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-05 958	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  It is noted that the veteran had combat 
service as evidenced by his Combat Infantry Badge award.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 RO decision, which granted the 
veteran's service connection claim for PTSD and assigned a 10 
percent evaluation for such.  The veteran appeals to the 
Board for an increased rating for PTSD.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, this issue remains in 
appellate status.


FINDING OF FACT

Throughout the period under consideration, the veteran's PTSD 
has not resulted in substantial social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD has not been 
met.  38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1968 to 
January 1970.  It is noted that the veteran had combat 
service as evidenced by his Combat Infantry Badge award.

In October 1999, the veteran sought psychiatric treatment at 
a VA medical center because he thought he had PTSD, and a 
"very short fuse."  He denied any known psychiatric 
history.  The veteran related that he served in Vietnam, 
where he saw combat.  The veteran advised that since that 
time, he has had intermittent nightmares, although he 
generally sleeps well.  He denied any suicidal ideation or 
actions, as well as auditory or visual hallucinations.  The 
veteran stated that he is very much a perfectionist, and he 
gets very irritated when people do not do what they should be 
doing.  The veteran also related that he does on occasion, 
become verbally abusive; however, he denied any physical 
abuse.  The veteran advised he lived alone, as he does not 
have 'a significant other.'  Objectively, the veteran was 
described as having no acute distress.  He interacted easily, 
and he had good eye contact.  At this time, the veteran was 
referred to VA Psychiatry for further evaluation.  

On October 29, 1999, the veteran underwent psychological 
testing.  It was again noted that he had combat service.  
Test results indicated the veteran had significant re-
experiencing symptoms such as disturbing memories, thoughts, 
or images of a stressful military experience.  In addition, 
the veteran reported symptoms such as feeling irritable or 
having angry outbursts, being 'super alert' and on guard, and 
feeling jumpy or easily startled.  The veteran had no 
suicidal ideation; however he admitted to drinking five to 
six beers after work in order to relieve stress.  Following 
psychiatric testing, the veteran was diagnosed with combat-
related PTSD.

In November 1999, the veteran filed a claim of service 
connection for PTSD.

In December 1999, the veteran underwent a VA psychiatric 
examination.  The veteran reported a history of having served 
in Vietnam.  While there, he encountered a number of search 
and destroy missions.  He also lost two friends during 
combat.  Towards the end of his tour, he became highly 
fearful, scared, and very nervous-to the point that he was 
constantly preoccupied with death.  He felt that his fate 
would be the same as his friends.  On another occasion, his 
platoon was sent out; however, the veteran remained behind 
and another soldier was sent in his place.  The soldier was 
subsequently beaten and wounded to the point that he had 
medevacked directly to Japan.  The veteran related that he 
has consequently felt guilty.  Prior to military service, the 
veteran stated he has had no previous history of psychiatric 
treatment.

Since he was discharged from service, the veteran has had a 
hard time adjusting to civilian life.  The veteran related 
that he has changed jobs approximately ten times; however, 
for the past 16 years he has worked as a lineman.  Currently, 
he is still employed.  He has married once, but the marriage 
ended after six years.  After divorce, the veteran has tried 
to be friendly with a couple of woman, but this did not work 
out well.

Currently, he is friendly, with another woman.  He often 
feels lonely because he is somewhat reclusive and prefers to 
be alone.  Recently, the veteran had a heated argument with 
another veteran.  He is constricted in his social contact 
with others and does not seem to have any hobbies.  He 
related that he does not care to go into crowds or public 
places.  He reported having trouble sleeping at night.  

The examining physician noted that the veteran appeared to be 
sullen, subdued, serious, guarded and vigilant.  His speech 
was logical, showing no speech impediment.  He had no 
loosening of association of ideas.  There were no signs 
suggestive of any delusional ideas, or any thought disorder.  
During the veteran's interview, there were no signs 
suggestive of poor contact with reality, visual, or auditory 
hallucinations.  His affect was somewhat flat and appeared to 
be somewhat distant and distrustful.  The examiner indicated 
the veteran could not form intimate relationships with 
others.  The veteran's judgment was deemed marginally fair.  
Adjustment disorder with anxiety and depression with features 
of chronic PTSD was diagnosed, and the examiner assigned a 
GAF score of 75.

By a January 2000 RO decision, service connection for PTSD 
was granted and a 10 rating was assigned for such.

The veteran continued to receive VA outpatient counseling, 
and the clinical notes from his treatment were obtained.  He 
continued to have problems relating to anxiety and angry 
outbursts, as well as severe depression.  He continued 
employment at NYSEG.  According to a February 2000 notation, 
the veteran was utilizing hypnotherapy.

II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The veteran has appealed from an initial award.   Therefore, 
consideration will given to whether a rating greater than 10 
percent, for his service connected PTSD was warranted for any 
period of time during the pendency of his claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).



The veteran's post traumatic stress disorder is currently 
rated as 10 percent disabling under Diagnostic Code 9411. 
Under the rating criteria in effect after November 7, 1996, a 
30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events). A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. The 
rating criteria provides that a 70 percent rating be granted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The evidence in this case, when considered in light of the 
criteria in effect after November 1996, does not support an 
increased rating to 30 percent.  Although the veteran has 
suffered from depression and a "very short fuse," the 
record reflects the veteran has maintained consistent 
employment as a lineman for the last 16 years.  Moreover, he 
is currently employed.  In regards to the veteran's social 
impairment, he related in a December 1999 psychiatric 
examination that he does not care to go into crowds or public 
places.  On the other hand, during this same examination, he 
indicated that he was currently friendly with another woman.  
The veteran has also denied any suicidal ideation or actions.  
In December 1999, the veteran's examiner noted no signs 
suggestive of any delusional ideas or any thought disorder.  
The examiner assigned a GAF score of 75, and he deemed the 
veteran's judgment was marginally fair.  Lastly, throughout 
his treatment for PTSD symptoms, the veteran has given no 
indication that his condition has affected his ability to 
perform his job, nor has it necessitated taking time off of 
work.  Given the veteran's ability to function both at work 
and socially, an increased rating to 30 percent is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

A higher rating of 50 percent is not warranted, as there is 
no evidence on file showing the presence of more severe 
symptomatology.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected PTSD may 
well cause some impairment in his daily activities, but there 
is nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for PTSD.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).


ORDER

A rating higher than 10 percent for the veteran's service 
connected PTSD is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

